Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered October 19, 2001, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to permit the withdrawal of a plea of guilty is directed to the sound discretion of the court (see CPL 220.60 [3]; People v Frederick, 45 NY2d 520 [1978]). The County Court properly exercised its discretion in denying the defendant’s motion to withdraw his plea. The minutes of the plea proceeding show that the defendant entered a knowing and voluntary plea and there is nothing in the record to suggest that the plea was improvident or baseless (see People v Polite, 259 AD2d 566 [1999]). The record of the plea proceeding, in which the defendant expressly stated under oath that he was not coerced or threatened into pleading guilty, belies his claim of coercion (see People v Murray, 245 AD2d 531 [1997]; People v Breeden, 221 AD2d 352 [1995]). Altman, J.P., S. Miller, McGinity, Adams and Mastro, JJ., concur.